IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Taron Boddie,                          :
                  Petitioner           :
                                       :
            v.                         : No. 1866 C.D. 2014
                                       :
Workers’ Compensation Appeal           :
Board (Crown Distribution Center),     :
                 Respondent            :


                                     ORDER

            AND NOW, this 1st day of October, 2015, it is hereby ORDERED
that the above-captioned opinion filed July 28, 2015, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.


                                            _____________________________
                                            MARY HANNAH LEAVITT, Judge